Appellant has a lengthy motion in which he recites much of the testimony, apparently with a view of trying to get this court to change its mind, and to hold that the accomplice was not sufficiently corroborated. We have again gone over the testimony in the case, in the light of of the motion, but are unable to bring ourselves to believe that we were in error.
As stated, substantially, in our former opinion, the corroboration of an accomplice in many cases must rest upon circumstances. There is no question in this case but that on the 9th of January, 1931, a house belonging to appellant, situated in Sherman, Texas, near enough to other buildings to endanger their safety, was burned. There is practically no doubt, aside from the testimony of the accomplice, that the fire was of incendiary origin. A number of witnesses testified to the strong odor of coal oil that pervaded the upper part of the building where the fire seemed to have originated, and to the finding of cotton, old sacks, parts of a mattress, etc., scattered around in the building which appeared to have been saturated with coal oil. Motive for the wilful burning of the building, apparently, could not exist on the part of any person other than appellant. He had had title to the property for only about a month. The building was insured for several thousand dollars more than its value, and above the encumbrance on the property. Two of the three insurance policies on the building were due to expire in the early spring of 1931. That appellant borrowed a truck, hired a negro to drive it, bought three iron bedsteads with springs, also a coal oil stove, paying for the lot of stuff the sum of $15, loaded this second-hand furniture on the truck in question, in which he was aided and assisted by the accomplice Adams; in another car and with Adams, substantially accompanied the truck which in some places went one road and appellant and Adams another, to Sherman; bought ten gallons of coal oil on the road to Sherman and put it in the truck; that he put Adams out of his car and into the truck with the negro driver when they reached Sherman; that Adams and the driver took the coal oil and the furniture to the house which was burned the following night, unloaded it and put it in the house, — all these facts seem established by testimony other than that of the accomplice. Adams fully made out a case of guilt. We are not undertaking to enumerate all the corroborative facts, but have iterated some in addition to those set out in our original opinion. It is true that appellant introduced testimony reflecting upon the character and reputation of the accomplice. It hardly needs discussion to call attention to the fact that men of good reputation and character do not ordinarily sell their services for money to men who desire houses burned. It was also in testimony from a number of witnesses *Page 13 
that the mind of the accomplice was not good, though this was combated by the testimony of a number of people who had been with and observed said accomplice.
We are of opinion the motion for rehearing is not well taken, and same will be overruled.
Overruled.